DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/650,541 now U.S. Patent 11,132,053 which is a 371 of PCT/US2018/053214 filed 09/27/18 and which further claims the benefit of 62/564,889 filed 09/28/17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (U.S. Patent 9,300,612) and Hatlelid et al. (U.S. Patent 6,772,195).

In reference to claim 1, Bates et al. discloses a method (see column 1, lines 8-9 and 45-54 wherein Bates et al. discloses a method of monitoring for spammers in an immersive virtual environment.) comprising:
at an electronic device including one or more processors, a non-transitory memory, and one or more displays (see column 3, lines 59-60, columns 4-5, lines 55-22, column 5, lines 44-54 and #110, 102, 104, 107, 140 of Figure 1 wherein Bates et al. discloses a client server computing environment wherein a client computing device comprises a CPU, a client memory storing an operating system and a client application and a display such as an LCD.):
while presenting a virtual environment, via the one or more displays, obtaining a request for interaction from an external source, wherein the virtual environment includes a first plurality of available presentation regions and a second plurality of unavailable presentation regions (see column 5, lines 6-33, column 7, lines 14-28, 41-52 and Figures 2 and 5 wherein Bates et al. discloses the invention presenting a user with a virtual world, the user represented by a first avatar and capable of interacting with other users via their respective avatars.  Bates et al. discloses monitoring communication actions/dialogue between the avatars.  Bates et al. also explicitly discloses allowing for the acceptance of requests to chat from avatars of users.);
determining whether the request for interaction from the external source satisfies one or more interaction criteria (see column 7, lines 14-28, column 8, lines 6-13 and Figures 4-5 wherein Bates et al. discloses the method of monitoring allowing for users to set thresholds such that other avatars with trust ranks outside the threshold cannot communicate with the avatars of the users that have set the threshold.  Bates et al. discloses evaluating the trust ranks of at least a new avatar and permitting the new avatar to be able to converse with a first avatar based thereupon.); and
presenting, via the one or more displays, an avatar associated with the external source at one of the first plurality of available presentation regions within the virtual environment, in response to determining that the external source satisfies the one or more interaction criteria (see column 6, lines 49-62 and Figure 3 wherein Bates et al. explicitly discloses that based upon the trust rank of a specific avatar, the avatar may appear active or disabled in a user’s index.  Even further Bates et al. discloses that if the avatar trust rank reaches a certain threshold value set for spammers, that the spammer user avatar will not appear in the virtual world to the user.  In other words, it is clear that in order for the other avatars to appear in the virtual world to a first avatar user, they must not satisfy the spammer trust rank threshold.).
	Although Bates et al. does disclose presenting other avatars to a first avatar/user based upon a criteria (e.g. threshold) of trust rankings and also disclosing the avatars displayed in a user’s virtual world based upon a user index of the trust rankings, Bates et al. does not explicitly disclose the virtual environment including a plurality of available presentation regions and a second plurality of unavailable presentation regions.  Hatlelid et al. discloses a system, method and apparatus that provides chat clusters in a virtual world setting and controlling behaviors of avatars within the virtual world (see column 1, lines 8-10 and column 2, lines 6-8).  Hatlelid et al. discloses a chat cluster as a self-defining group of users who which to confine their conversation to one other, the users presented in the virtual world as avatars (see column 2, lines 8-14, column 3, lines 30-40 and Figure 1a).  Hatlelid et al. discloses the chat cluster to define members thereof and position avatars within a conversation area to provide the appearance that they are communicating with each other (see column 3, lines 50-67 and #104, 108 of Figure 1a).  Hatlelid et al. discloses the invention to specifically select a conversation area locus with a predesignated distance from an initiator and positioning other avatars around the initiator toward the center of a room of the virtual world (see column 5, lines 30-44).  Hatlelid et al. explicitly discloses determining areas that the conversation area cannot be placed around such as near or around interfering objects in the world or room walls (see column 5, lines 45-51 and #112 of Figure 1a).  Note, it is clear that the conversation areas of Hatlelid et al. are equivalent to Applicant’s “first plurality of available presentation regions” while areas around interfering objects in the virtual world of Hatlelid et al. determined not suitable for such conversation areas are equivalent to Applicant’s “second plurality of unavailable presentation regions.”  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the conversation area locus selection techniques of Hatlelid et al. with the virtual avatar interaction management techniques of Bates et al. in order to create a more realistic environment for virtual users to communicate by creating a more real-world chatting experience using real world social congregating and physical proximity techniques in the virtual environments (see column 1, lines 15-23 and columns 1-2, lines 58-4 of Hatlelid et al.).
	In reference to claim 2, Bates et al. and Hatlelid et al. disclose all of the claim limitations as applied to claim 1 above.  Bates et al. further explicitly discloses the display device in the form of virtual reality goggles having a display screen for each lens (see at least column 5, lines 44-47, 50-52) of which the Examiner interprets equivalent to Applicant’s “HMD”.
	In reference to claims 3 and 14, Bates et al. and Hatlelid et al. disclose all of the claim limitations as applied to claims 1 and 13 respectively.  Bates et al. discloses the method of monitoring allowing for users to set thresholds such that other avatars with trust ranks outside the threshold cannot communicate with the avatars of the users that have set the threshold (see column 7, lines 14-28, column 8, lines 6-13 and Figures 4-5).  Hatlelid et al. discloses transmitting a decline message to a requestor that requested to join a chat cluster (see #508-510 of Figure 5).  Hatlelid et al. further discloses that in one embodiment, a unanimous affirmative response from other chat cluster members must be require to allow a requestor to join (see column 7, lines 30-31).
In reference to claims 4 and 15, Bates et al. and Hatlelid et al. disclose all of the claim limitations as applied to claims 1 and 13 respectively.  Bates et al. explicitly discloses that based upon the trust rank of a specific avatar, the avatar may appear active or disabled in a user’s index (see column 6, lines 49-62 and Figure 3).  Even further Bates et al. discloses that if the avatar trust rank reaches a certain threshold value set for spammers, that the spammer user avatar will not appear in the virtual world to the user (see column 6, lines 56-62).  Lastly, Bates et al. also explicitly discloses that in order for new avatars to converse with a first user, the new avatars must have similar trust rankings and/or be on buddy lists (see column 7, lines 19-22).
In reference to claims 5 and 16, Bates et al. and Hatlelid et al. disclose all of the claim limitations as applied to claims 1 and 13 respectively.  Although Hatlelid et al. explicitly discloses that there is no logical limit on the number of avatars that can be placed in a chat cluster (see column 5, lines 27-29), none of Bates et al. or Hatlelid et al. explicitly disclose the request for interacting from avatars taking into consideration not exceeding user limits associated with the virtual environment.  However, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to place limitations on the number of participants in a virtual world in the combination of Bates et al. and Hatlelid et al. which would then, at least inherently, provide an additional factor/criteria when determining chat requests.  Applicant has not disclosed that using user limit thresholds in this situation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of the combination of Bates et al. and Hatlelid et al. because the exact criteria or limitations placed on requests for interaction is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify the combination of Bates et al. and Hatlelid et al. to obtain the invention as specified in claims 5 and 16 respectively.
In reference to claims 6-8 and 17-19, Bates et al. and Hatlelid et al. disclose all of the claim limitations as applied to claims 1 and 13 respectively.  Hatlelid et al. explicitly discloses a requestor initiating a request to join a chat cluster and transmitting such a request to existing members of a chat cluster asking whether it is OK for the requestor to join the cluster (see column 7, lines 19-30 and Figure 5).  Note, it is clear that the action of accepting or declining the request to join the chat cluster by current chat participants is equivalent to Applicant’s “invited” vs “non-invited” users.  Further, it is clear that the transmitting the request for current chat participants to accept or decline at least inherently “displays” or “presents” such a request to the chat participants (see Figure 5).
In reference to claim 9, Bates et al. and Hatlelid et al. disclose all of the claim limitations as applied to claim 1 above.  Bates et al. discloses that once a new avatar account is created, an initial trust rank is computed and assigned to the account in order to allow the new avatar to interact initially (see column 8, lines 26-30).  Note, it is clear that such an initial trust rank assignment is equivalent to the “one or more initialization criteria.”  
In reference to claims 10 and 11, Bates et al. and Hatlelid et al. disclose all of the claim limitations as applied to claim 1 above.  Hatlelid et al. explicitly discloses allowing for selection of the chat clusters to allow for joining an existing chat cluster or initiating a new cluster (see column 4, lines 49-55 and Figure 2b).  Hatlelid et al. discloses the selection using an input device such as a mouse to click on the chat clusters (see column 5, lines 20-27).
In reference to claim 12, Bates et al. and Hatlelid et al. disclose all of the claim limitations as applied to claim 1 above.  Hatlelid et al. explicitly discloses determining areas that the conversation area cannot be placed around such as near or around interfering objects in the world or room walls (see column 5, lines 45-51 and #112 of Figure 1a).  Note, it is clear that the conversation areas of Hatlelid et al. are equivalent to Applicant’s “first plurality of available presentation regions” while areas around interfering objects in the virtual world of Hatlelid et al. determined not suitable for such conversation areas are equivalent to Applicant’s “second plurality of unavailable presentation regions.”  Further, it is clear that such objects in the virtual world are equivalent to Applicant’s “simulated reality content.”
	In reference to claim 13, claim 13 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale applied in the above rejection of claim 1, claim 13 further recites, “An electronic deice comprising: one or more processors; a non-transitory memory; one or more displays; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the electronic device to perform operations…”  Bates et al. discloses a client server computing environment wherein a client computing device comprises a CPU, a client memory storing an operating system and a client application and a display such as an LCD (see column 3, lines 59-60, columns 4-5, lines 55-22, column 5, lines 44-54 and #110, 102, 104, 107, 140 of Figure 1).  Hatlelid et al. discloses the invention operating in a network server/computer configuration such that the personal computer launches a virtual world application which renders and displays the graphics of the virtual world (see column 9, lines 8-25 and Figure 8).  Note, it is inherent that at least the “computer” of Hatlelid et al. comprises some sort of “processor,” “display” and “non-transitory memory” for performing the above virtual world, rendering and displaying techniques.
In reference to claim 20, claim 20 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale applied in the above rejection of claim 1, claim 20 further recites, “A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device including one or more displays…”  Bates et al. discloses a client server computing environment wherein a client computing device comprises a CPU, a client memory storing an operating system and a client application and a display such as an LCD (see column 3, lines 59-60, columns 4-5, lines 55-22, column 5, lines 44-54 and #110, 102, 104, 107, 140 of Figure 1).  Hatlelid et al. discloses the invention operating in a network server/computer configuration such that the personal computer launches a virtual world application which renders and displays the graphics of the virtual world (see column 9, lines 8-25 and Figure 8).  Note, it is inherent that at least the “computer” of Hatlelid et al. comprises some sort of “processor,” “display” and “non-transitory memory” for performing the above virtual world, rendering and displaying techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
7/7/22